DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seventh pipe line connects the compressor to the buffer storage tanks seen in lines 1-2 of claim 12 and the zigzag-shaped pressure build-up unit seen in line 3 of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 10, “erecieve” should be –receive--. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the high pressure liquid pump" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the buffer storage tanks" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kederer (US 2008/0216913 A1) in view of Kooy (US 5771946 A) in further view of Wolf (EP 1360084 B1), Crowley (US 4276749 A), and Goode (US 5315831 A).
Regarding Claim 1:
Kederer discloses a liquid and gaseous hydrogen refueling station (Abstract) that has: 
A2 main storage module (S, Figure 1 and Paragraph [0022]) configured to receive liquid hydrogen to produce first gaseous 3hydrogen from the liquid hydrogen (Paragraph [0022-0024], the main storage module can be configured to receive liquid hydrogen and produce first gaseous hydrogen);  
4a liquid pumping and transporting module (Paragraph [0024]) configured to receive the liquid hydrogen (Paragraph [0010]) from 5the main storage module (S, Figure 1);  
7a gas compressing and storing module (Paragraphs [0025-0027]) configured to receive at least one of the first 8gaseous hydrogen (Paragraph [0027]) and the second gaseous hydrogen from the main storage module (S, Figure 1), compress the 9at least one gaseous hydrogen (Paragraph [0027]), and store the compressed gaseous hydrogen (Paragraph [0027]); and  
10and transport isthe gaseous hydrogen for refueling to a gaseous hydrogen fuel consumption structure (Paragraph [0023]), 
16a 18liquid hydrogen fuel consumption structure (Paragraph [0023]).
	Kederer does not disclose:
A2 main storage module configured to receive liquid hydrogen to produce first gaseous 3hydrogen from the liquid hydrogen;  
4a liquid pumping and transporting module configured to receive the liquid hydrogen from 5the main storage module, pump the liquid hydrogen, produce second gaseous hydrogen from the 6liquid hydrogen, and transport the second gaseous hydrogen to the main storage module; and  
10a gas converting and transporting module configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module and the compressed gaseous 
16wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure.
	Kooy teaches a method and apparatus for fueling vehicles with cryogenic fuel that has:
A2 main storage module (10, Figure 1) configured to receive liquid hydrogen (Column 6, Lines 14-16) to produce first gaseous 3hydrogen from the liquid hydrogen (Column 6, Lines 11-13); 
4a liquid pumping and transporting module (22, 36, and 41, Figure 1, the liquid pumping and transporting module is the  pump, heat exchanger and conduit) configured to receive the liquid hydrogen from 5the main storage module (Column 6, Lines 24-27), pump the liquid hydrogen (Column 6, Lines 24-27), produce second gaseous hydrogen from the 6liquid hydrogen, and transport the second gaseous hydrogen to the main storage module (Column 6, Lines 62-64 and Column 7, Lines 24-35).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer to include a main storage module configured to receive liquid hydrogen to produce a first gaseous hydrogen form the liquid hydrogen and a liquid pumping and transporting module as taught by Kooy with the motivation to it would hkdkdkdklksadflasdjfkajsdfadmaintain pressure within the main storage tank. 
Kederer and Kooy do not teach:
4Produce second gaseous hydrogen from the 6liquid hydrogen; and  

10a gas converting and transporting module configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module and the compressed gaseous 12hydrogen from the gas compressing and storing module, perform heat exchange between the 13pumped liquid hydrogen and the compressed gaseous hydrogen, produce gaseous hydrogen for 14refueling from the pumped liquid hydrogen and the compressed gaseous hydrogen; and 
16wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure.
	Wolf teaches a filling station for hydrogen that has:
4Produce second gaseous hydrogen from the 6liquid hydrogen (Paragraphs [0022-0023]); and  
7a gas compressing and storing module (21, 18, 22, and 19, Figure 1, the heat exchangers, accumulators, and compressor are the gas compressing and storing module) configured to receive at least one of the first 8gaseous hydrogen and the second gaseous hydrogen (Paragraph [0026]) from the main storage module (1, Figure 1), compress the 9at least one gaseous hydrogen, and store the compressed gaseous hydrogen (Paragraph [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer and Kooy to include produce second gaseous hydrogen from the liquid hydrogen and a gas compressing and storing module configured to receive at least one of the first 8gaseous hydrogen and the second gaseous hydrogen from the main storage module, compress the 9at least one gaseous hydrogen, and 
Kederer, Kooy, and Wolf do not teach:
10A gas converting and transporting module configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module and the compressed gaseous 12hydrogen from the gas compressing and storing module, perform heat exchange between the 13pumped liquid hydrogen and the compressed gaseous hydrogen, produce gaseous hydrogen for 14refueling from the pumped liquid hydrogen and the compressed gaseous hydrogen; and 
16wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure.
	Crowley teaches a storage system for liquefied gas that has:
A gas converting and transporting module (38, Figure 1, the heat exchanger is the gas converting and transporting module) configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module (32, Figure 1, the pump is the liquid pumping and transporting module) and the compressed gaseous 12hydrogen from the gas compressing and storing module (13, 16, and 24, Figure 1, the compressor, heat exchanger, and accumulator are the gas compressing and storing module), perform heat exchange between the 13pumped liquid hydrogen and the compressed gaseous hydrogen (Column 4, Lines 3-9), produce gaseous hydrogen for 14refueling from the pumped liquid hydrogen and the compressed gaseous hydrogen (Column 3, Lines 55-63).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, and Wolf to include a  gas converting and transporting module configured to receive the pumped liquid iihydrogen from the 
	Kederer, Kooy, Wolf, and Crowley do not teach:
16Wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure.
	Goode teaches a combined liquid natural gas and compressed gas fueling station that has:
16Wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen (Column 3, Lines 41-44, the main storage module is pressurized and can be vented) and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure (Column 2, Lines 52-54).
It would have been obvious to a person having ordinary skill in the art before the effective date to modify Kederer, Kooy, Wolf, and Crowley to include wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure as taught by Goode with the motivation to ensure the pressure within the main storage facility does not get too high and potentially explode. 
It also would have been obvious to a person having ordinary skill in the art that Kooy pressurized the main tank with at least one of the gaseous hydrogen where in Goode the tank 
					
Regarding Claim 19:
Kederer discloses:
	Wherein the apparatus is mounted on a movable vehicle (Paragraph [0030]). 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kederer in view of Kooy in further view of Wolf, Crowley, Goode, Niedwiecki (US 6755225 B1) and Unno (US 2018/0208275 A1).
Regarding Claim 2:
Kederer discloses:
2 A main storage tank (S, Figure 1); and 
a third pipe line (1 and 2, Figure 1); and 
 the main storage tank (S, Figure 1) individually communicating 8with the third pipe line (1 and 2, Figure 1).
Kederer and Wolf do not disclose:
A first pipe line;  
22a second pipe line, and  
6wherein the main storage tank, the first pipe line, the second pipe line, and the third pipe 7line are surrounded with a protection wall, 
the main storage tank individually communicating 8with the first pipe line, the second pipe line, and the third pipe line, 

	Kooy teaches:
A first pipe line (18, Figure 1);  
22a second pipe line (20, 28, 32, 38, and 41, Figure 1, the conduits make the second pipe line), and  
the main storage tank (10, Figure 1) individually communicating 8with the first pipe line (18, Figure 1) and the second pipe line (20, 28, 32, 38, and 41, Figure 1). 
Kederer, Kooy, Goode and Wolf do not disclose:
6Wherein the main storage tank, the first pipe line, the second pipe line, and the third pipe 7line are surrounded with a protection wall, and
the first pipe line and the 9third pipe line being formed of double insulating vacuum pipes for preventing heat exchange iobetween the liquid hydrogen and atmospheric air, and the second pipe line being formed of a iisingle pipe for permitting the heat exchange between the liquid hydrogen and atmospheric air.
	Crowley teaches:
		 A second pipe line being formed from a single material (Column 3, Lines 64-65).
Kederer, Kooy, Crowley, Goode, and Wolf discloses the claimed invention except for the second pipe line being formed of a iisingle pipe for permitting the heat exchange between the liquid hydrogen and atmospheric air.  It would have been an obvious matter of design choice to have the second pipe be formed of a single pipe for permitting heat exchange between the liquid hydrogen and the atmospheric air, since applicant has not disclosed that the second pipe 
Kederer, Kooy, Crowley, Goode and Wolf do not disclose:
6Wherein the main storage tank, the first pipe line, the second pipe line, and the third pipe 7line are surrounded with a protection wall, and
the first pipe line and the 9third pipe line being formed of double insulating vacuum pipes for preventing heat exchange iobetween the liquid hydrogen and atmospheric air.
	Unno teaches a liquefied hydrogen loading arm that has:
The 9third pipe line (30, Figure 2) being formed of double insulating vacuum pipes (Paragraph [0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, Crowley, Goode, and Wolf to include the third pipe line being formed of double insulating vacuum pipes as taught by Unno with the motivation to have the pipe line be flexible while thermally protecting the liquid hydrogen within the pipe line. It also would have been obvious to a person having ordinary skill in the art that the first pipe line of Kooy could be made of the double insulating vacuum pipes.
Kederer, Unno, Kooy, Crowley, Goode, and Wolf discloses the claimed invention except for the first pipe line and the 9third pipe line being formed of double insulating vacuum pipes for preventing heat exchange iobetween the liquid hydrogen and atmospheric air.  It would have been an obvious matter of design choice to the first pipe line and the 9third pipe line being formed of double insulating vacuum pipes for preventing heat exchange iobetween the liquid hydrogen and atmospheric air, since applicant has not disclosed that the first pipe line and the 
Kederer, Kooy, Crowley, Goode, Unno, and Wolf do not disclose:
6Wherein the main storage tank, the first pipe line, the second pipe line, and the third pipe 7line are surrounded with a protection wall, and
	Neidwiecki teaches a transportable hydrogen refueling station that has:
Wherein the main storage tank (100, Figure 4), the first pipe line (40, Figure 4) and the third pipe 7line (114, Figure 4) are surrounded with a protection wall (16, Figure 1B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Goode, Unno, Wolf, Kooy, and Crowley to include wherein the main storage tank, the first pipe line and the third pipe 7line are surrounded with a protection wall as taught by Unno with the motivation to prevent the mobile refueling station to be exposed to weather and from debris. It also would have been obvious to a person having ordinary skill in the art that the protection wall of Niedwicki can protect the first and second pipe lines of Kooy and the third pipe line of Kederer. 

Regarding Claim 4:
Kederer discloses:
	A third pipeline (1 and 2, Figure 1).
Kederer, Niedwicki, Kooy, Unno, and Wolf do not teach:

	Kooy teaches:
Charges the liquid hydrogen pressurized against the at least gaseous hydrogen in the main storage tank (Column 6, Lines 11-13).
Kederer, Kooy, Niedwicki, Crowley, Unno, and Wolf do not teach:
Wherein the third pipe line is fixed to the main storage tank. 
Goode teaches:
Wherein the third pipe line (113, Figure 2) is fixed to the 2main storage tank (101, Figure 1) and charges the liquid hydrogen in the main storage tank to the liquid hydrogen fuel consumption structure (Column 2, Lines 52-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, Niedwicki, Crowley, Unno, and Wolf to include wherein the third pipe line is fixed to the main storage tank as taught by Goode with the motivation to refuel a vehicle that requires liquid hydrogen directly. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kederer in view of Kooy in further view of Wolf, Goode, Crowley, Unno, and Bingham (US 2004/0250871 A1).
Regarding Claim 5:
Kederer discloses:
A pump (P, Figure 1).
	Kederer, Kooy, Wolf, Crowley, and Goode do not teach:
A high pressure liquid pump;  23

5a fifth pipe line;  
6wherein the high pressure liquid pump is connected individually to the fourth pipe line 7and the fifth pipe line in such a manner as to communicate with the main storage tank of the 8main storage module through the fourth pipe line and the fifth pipe line, the fourth pipe line 9being formed of a double insulating vacuum pipe for preventing the heat exchange between the ioliquid hydrogen and atmospheric air, and the fifth pipe line being formed of a double insulating iivacuum pipe for preventing heat exchange between the second gaseous hydrogen and 12atmospheric air.
	Bingham teaches a system for dispensing compressed natural gas and liquefied gas that has:
A high pressure liquid pump (106, Figure 4 and Paragraph [0036]);  23
a fourth pipe line (120, Figure 4); and  
5a fifth pipe line (136, Figure 4);  
6wherein the high pressure liquid pump (106, Figure 4) is connected individually to the fourth pipe line (See Annotated Figure 4 below) 7and the fifth pipe line (See Annotated Figure 4 below) in such a manner as to communicate with the main storage tank (104, Figure 4) of the 8main storage module through the fourth pipe line and the fifth pipe line (Figure 4, the pump is connected to the fourth pipe line and fifth pipe line).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, Wolf, Goode, and Crowley to include a high pressure liquid pump, a fourth pipe line, a fifth pipeline, and wherein the high pressure liquid pump is connected individually to the fourth pipe line 7and the fifth pipe line in such a manner as to communicate with the main storage tank of the 8main storage module 
	Kederer, Kooy, Wolf, Crowley, Bingham, and Goode do not teach:
The fourth pipe line 9being formed of a double insulating vacuum pipe for preventing the heat exchange between the ioliquid hydrogen and atmospheric air, and the fifth pipe line being formed of a double insulating iivacuum pipe for preventing heat exchange between the second gaseous hydrogen and 12atmospheric air.
Unno teaches a liquefied hydrogen loading arm that has:
Double insulating vacuum pipes for liquid hydrogen (Paragraph [0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, Crowley, Goode, Bingham, and Wolf to include double insulating vacuum pipes for liquid hydrogen as taught by Unno with the motivation to have the pipe line be flexible while thermally protecting the liquid hydrogen within the pipe line. It also would have been obvious to a person having ordinary skill in the art that the fourth and fifth pipe lines of Bingham could be made of the double insulating vacuum pipes of Unno.
Kederer, Unno, Kooy, Crowley, Goode, Bingham and Wolf discloses the claimed invention except for fourth pipe line 9being formed of a double insulating vacuum pipe for preventing the heat exchange between the ioliquid hydrogen and atmospheric air and the fifth pipe line being formed of a double insulating iivacuum pipe for preventing heat exchange between the second gaseous hydrogen and 12atmospheric air.  It would have been an obvious matter of design choice to have the fourth pipe line and the 9fifthfirfksdljfjkl;dfsfifth pipe line being formed of double insulating vacuum pipes for preventing heat exchange iobetween the liquid hydrogen and atmospheric air, since applicant has not disclosed that fourth pipe line 9being formed of a double 
Bingham, Figure 4
(Annotated by Examiner)

    PNG
    media_image1.png
    822
    1006
    media_image1.png
    Greyscale

Regarding Claim 6:
Kederer discloses:

Kederer, Unno, Kooym Crowley, Goode, and Wolf do not teach:
Wherein the fourth pipe line fixedly 2communicates with one side of the main storage tank of the main storage module, connects the 3main storage tank to the high pressure liquid pump, receives the liquid hydrogen from one side 4of the main storage tank, and charges the liquid hydrogen to the high pressure liquid pump.
	Bingham teaches:
Wherein the fourth pipe line (See Annotated Figure 4 above) fixedly 2communicates with one side of the main storage tank (104, Figure 4) of the main storage module, connects the 3main storage tank (104, Figure 4) to the high pressure liquid pump (106, Figure 4), receives the liquid natural gas from one side 4of the main storage tank, and charges the liquid natural to the high pressure liquid pump (Paragraph [0030]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, Wolf, Goode, Unno, and Crowley to include the fourth pipe line fixedly 2communicates with one side of the main storage tank of the main storage module, connects the 3main storage tank to the high pressure liquid pump, receives the liquid hydrogen from one side 4of the main storage tank, and charges the liquid hydrogen to the high pressure liquid pump as taught by Bingham with the motivation to circulate the gas back into the main storage tank. 

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kederer in view of Kooy in further view of Wolf, Crowley, Goode, and Gupta (US 20140110017 A1).
Regarding Claim 9:
Kederer discloses:

a main storage tank (S, Figure 1);
3a compressor (V, Figure 1); and 
A buffer storage tank (Z, Figure 1).a AAAKSJDKFJAKJDFKLJ  
	K	kjkkj	Kederer, Goode, Kooy, Wolf, and Crowley do not teach:
sA sixth pipe line;
6a seventh pipe line, 
a plurality of buffer storage tanks; and 
7wherein the compressor and the buffer storage tanks are connected to each other through 8the sixth pipe line and the seventh pipe line in such a manner as to communicate with the main 9storage tank of the main storage module, and the sixth pipe line and the seventh pipe line are ioformed of single pipes.
	Gupta teaches a hydrogen dispensing process and system that has:
sA sixth pipe line (Paragraph [0050] and Figure 2, the sixth pipe line is the line between the outlet of the storage vessel (150) and the compressor);
6a seventh pipe line (Paragraph [0050] and Figure 2, the seventh pipe line is the line between the compressor and the inlet of the buffer storage tanks), 
a plurality of buffer storage tanks (10 a-f, Figure 1); and 
7wherein the compressor (175, Figure 1) and the buffer storage tanks (10 a-f, Figure 2) are connected to each other through 8the sixth pipe line (Paragraph [0050] and Figure 2, the sixth pipe line is the line between the outlet of the storage vessel (150) and the compressor) and the seventh pipe line (Paragraph [0050] and Figure 2, the seventh pipe line is the line between the compressor and the inlet of the buffer storage tanks) in such a manner as to communicate with the main 9storage tank (150, Figure 2) of the main storage module.




iosdajjks	Kederer, Goode, Kooy, Wolf, Gupta, and Crowley do not teach:
The sixth pipe line and the seventh pipe line are ioformed of single pipes.
Kederer, Kooy, Wolf, Crowley, Goode, and Gupta discloses the claimed invention except for the sixth and seventh pipe line are formed as single pipes.  It would have been an obvious matter of design choice to have the sixth and seventh pipe line formed as single pipes, since applicant has not disclosed that the single pipes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with single pipes.

Regarding Claim 10:
Kederer discloses:
A main storage tank (S, Figure 1);
3a compressor (V, Figure 1); and 
A buffer storage tank (Z, Figure 1).a AAAKSJDKFJAKJDFKLJ  
Kederer, Goode, Kooy, and Crowley do not teach:
Wherein the sixth pipe line is located between 2the main storage tank and the compressor in such a manner as to fixedly communicate with the 3main storage tank, receives 
	Wolf teaches:
		At least one gaseous hydrogen from the main storage tank (Paragraph [0026]). 
Kederer, Goode, Kooy, Wolf, and Crowley do not teach:
Wherein the sixth pipe line is located between 2the main storage tank and the compressor in such a manner as to fixedly communicate with the 3main storage tank, receives the at least one gaseous hydrogen from the main storage tank, and 4charges the at least one gaseous hydrogen to the compressor.	
Gupta teaches:
Wherein the sixth pipe line (Paragraph [0050] and Figure 2, the sixth pipe line is the line between the outlet of the storage vessel (150) and the compressor) is located between 2the main storage tank (150, Figure 2) and the compressor in such a manner as to fixedly communicate with the 3main storage tank (Paragraph [0050]), receives the at least one gaseous hydrogen from the main storage tank, and 4charges the at least one gaseous hydrogen to the compressor (Paragraph [0050] and Figure 2, the compressor receives the gaseous hydrogen from main storage tank through the sixth pipe line).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Goode, Kooy, Wolf, Gupta, and Crowley to include wherein the sixth pipe line is located between 2the main storage tank and the compressor in such a manner as to fixedly communicate with the 3main storage tank, receives the at least one gaseous hydrogen from the main storage tank, and 4charges the at least one gaseous hydrogen to the compressor as taught by Gupta with the motivation to refuel several vehicles at once by pressurizing the gaseous hydrogen. 	

Regarding Claim 12:
Kederer discloses:
The above-discussed combination of Kederer, Goode, Kooy, Wolf, Gupta, and Crowley accounts for this subject matter where Gupta teaches wherein the seventh pipe line (Paragraph [0050] and Figure 2, the seventh pipe line is the line between the compressor and the inlet of the buffer storage tanks) connects the compressor to the buffer storage tanks, connects the buffer storage tanks in parallel with each 3other thereon (Figure 2, The buffer storage tanks are connected in parallel), receives the compressed gaseous hydrogen from the compressor, and charges the 4compressed gaseous hydrogen to the buffer storage tanks (Paragraph [0050] and Figure 2, the seventh pipe line charges the compressed hydrogen after receiving it from the compressor to the buffer storage tanks).

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kederer in view of Kooy in further view of Wolf, Crowley, Goode, Gupta, Nagura (US 20140196814 A1).
Regarding Claim 11:
Kederer discloses:
Wherein the compressor compresses the at least one gaseous hydrogen (Paragraph [0027]), 3produces the compressed gaseous hydrogen (Paragraph [0027]).
Kederer, Goode, Kooy, and Wolf do not teach:
Supplies the compressed gaseous hydrogen to 4the seventh pipe line, the compressed gaseous hydrogen having density, pressure, and heat greater than the at least one gaseous hydrogen.
	Crowley teaches:

Kederer, Goode, Kooy, Wolf and Crowley do not teach:
Supplies the compressed gaseous hydrogen to 4the seventh pipe line, the compressed gaseous hydrogen having density, pressure, and heat greater than the at least one gaseous hydrogen.
	Gupta teaches: 
Supplies the compressed gaseous hydrogen to 4the seventh pipe line (Paragraph [0050], the compressed hydrogen gas is supplied to the buffer storage tanks through the seventh line), the compressed gaseous hydrogen having pressure greater than the gaseous hydrogen (Paragraph [0050]).
Kederer, Goode, Kooy, Wolf, Gupta and Crowley do not teach:
The compressed gaseous hydrogen having density, pressure, and heat greater than the at least one gaseous hydrogen.
	Nagura teaches a hydrogen station that has:
The compressed gaseous hydrogen having density, pressure, and heat greater than the gaseous hydrogen (Paragraphs [0029] and [0040], the compressed gaseous hydrogen has a higher pressure and temperature when leaving the compressor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Goode, Kooy, Gupta, and Crowley to include the compressed gaseous hydrogen having density, pressure, and heat greater than the at least one gaseous hydrogen as taught by Nagura with the motivation to not increase the temperature of the vehicle tank. 
https://sciencing.com/what-happens-to-the-volume-of-a-gas-during-compression-13710237.html).  Thus, the density of the gas would be greater. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kederer in view of Kooy in further view of Wolf, Crowley, Goode, Niedwiecki, Unno and Gustafson (US 5228295 A).
Regarding Claim 3:
Kederer discloses:
	A main storage tank (S, Figure 1).
Kederer, Goode, Niedwicki, Crowley, Unno, and Wolf do not teach:
Wherein the second pipe line is fixed to a top 2and an underside of the main storage tank, surrounds the main storage tank at one side of the 3main storage tank, and provides a zigzag-shaped pressure build-up unit under the main storage 4tank, so that the second pipe line converts the liquid hydrogen into the first gaseous hydrogen sthrough the heat exchange between the liquid hydrogen and atmospheric air in the pressure 6build-up unit during the flow of the liquid hydrogen from the underside of the main storage tank 7and transports the first gaseous hydrogen to top of the main storage tank.
	Kooy teaches:
Wherein the second pipe line (20, 28, 32, 38, and 41, Figure 1) is fixed to a top 2and an underside (Figure 1) of the main storage tank (10, Figure 1), surrounds the main storage tank at one side of the 3main storage tank (Figure 1, the second pipe line surrounds the tank on one 
Kederer, Kooy, Goode, Crowley, Niedwicki, Unno, and Wolf do not teach:
Provides a zigzag-shaped pressure build-up unit; and 
a pressure build-up unit converts liquid hydrogen into the first gaseous hydrogen.
Gustafson teaches a no loss fueling station that has:
Provides a zigzag-shaped pressure build-up unit (Figure 1, the pressure build-up unit has a zigzag-shape pattern); and 
a pressure build-up unit converts (34, Figure 1) liquid hydrogen into the first gaseous hydrogen (Column 3, Lines 14-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Crowley, Kooy, Goode, Niedwicki, Unno, and Wolf to include provides a zigzag-shaped pressure build-up unit and a pressure build-up unit converts liquid hydrogen into the first gaseous hydrogen as taught by Gustafson with the motivation to keep the pressure within the main storage tank above a threshold. 

Double Patenting
Application No. 16/875,341 has claims that are very similar to the instant Application No. 16/879,509. While no double patenting has been found, it is noted to the Applicant that the two 
	
Allowable Subject Matter
Claims 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grahm (US 7284575 B2) teaches a combined liquefied gas and compressed gas refueling station that has a main storage module, a gas converting and soring module, and a liquid pumping and transporting module. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753